        Case 2:20-cv-00966-NR Document 18 Filed 07/07/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                   Plaintiffs                   No. 2:20-CV-0966-NR

                     v.
                                               Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of              Electronically Filed
Pennsylvania, et al.,
                         Defendants


                          ENTRY OF APPEARANCE


      Please enter my appearance as counsel for Defendant Boockvar in the

above-captioned matter.


                                   By:   /s/ Howard G. Hopkirk
                                         HOWARD G. HOPKIRK
                                         Senior Deputy Attorney General
                                         Pa. Bar # 74264
Office of Attorney General
Appellate Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 783-1478
hhopkirk@attorneygeneral.gov

DATE: July 7, 2020
          Case 2:20-cv-00966-NR Document 18 Filed 07/07/20 Page 2 of 2




                        CERTIFICATE OF SERVICE

      I, Howard G. Hopkirk, Senior Deputy Attorney General, do hereby certify

that I caused the foregoing Entry of Appearance, to be filed with the United

States District Court for the Western District of Pennsylvania via the Court’s

CM/ECF system, which will provide electronic notice to all counsel and parties of

record.


                                           /s/ Howard G. Hopkirk

                                           HOWARD G. HOPKIRK
                                           Senior Deputy Attorney General


DATE: July 7, 2020
